DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 6/22/2022. Claims 1-9, 11-15, 17, 18, 21, 22 and 24 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/22/2022, with respect to claim objection, 35 USC 112, 35 USC 102 and 35 USC 103 rejections, have been fully considered and are persuasive.  The above objection and rejections of the claims (see previous office action and applicant’s remarks) have been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-15, 17, 18, 21, 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Myslinski (US 9,643,722), Goldenstein et al. (Goldenstein, US 2019/0179861), Ickman et al. (Ickman, US 2012/0005211), Dhondse et al., (Dhondse, US 2018/0268305) and Donoho et al. (Donoho, Us 9,064,238).
Myslinki teaches As per claim 1, Myslinski teaches a method of verifying input data, comprising receiving one or more items of input data,determining one or more pieces of information to be verified from the or each item of input data, determining which of the one or more pieces of information are to be verified automatically and which of the one or more pieces of information require manual verification, determining an automated score indicative of the accuracy of the at least one piece of information which is to be verified automatically and generating a combined verification score which gives a measure of confidence of the accuracy of the information which forms the or each item of input data. 
Goldenstein teaches wherein the manual score further comprises having an expert score for each human fact-checker and providing a reasoned conclusion and/or statements for the claim being verified.
Ickman teaches allocating a claim to the most suitable fact-checker, the human fact-checker providing a counter-hypothesis, the human fact-checker providing a counter-argument. 
Dhondse teaches event verification using cognitive reasoning and analysis, extracting evidence related to the described facts and a tool for checking the facts. 
Donoho teaches a method for certification of facts including determining accuracy and trustworthiness of a fact, requesting evidence from a fact presenter, tasks related to generating the evidence, including reasoning and verification steps.  
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A method of verifying input data, the method comprising:
receiving one or more items of input data;
determining one or more pieces of information to be verified from the one or more items of the input data;
determining a first set of pieces of the one or more pieces of information that are to be verified automatically and a second set of pieces of the one or more pieces of information that are to be verified by manual verification;
determining an automated score indicative of an accuracy of at least one of the first set of pieces of information which are to be verified automatically;
providing a user with a fact-checking tool to determine a manual score indicative of the accuracy of the second set of pieces of information to be verified by manual verification, wherein the fact-checking tool is configured to find correct evidence for the second set of pieces of information and to present a task list for a human fact-checker to check the second set of pieces of information, wherein the manual score is provided by assistance of the human fact-checker; and
generating a combined verification score which gives a measure of confidence of the accuracy of the information which forms the one or more items of the input data.”
Independent claim 24 sets forth similar limitations as independent claim 1, and is thus allowed based on similar reasons and rationale.
Dependent claims 2-9, 11-15, 17, 18, 21 and 22 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
7/30/2022